EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Julie Richardson on 7/12/2022.

The application has been amended as follows: 
Cancel claims 4, 19, 26, and 27;
Claim 15 line 13 delete the “and”.
Claim 15, insert at the end of line 14 between “thereof” and the semicolon, the phrase --, wherein the first and second ports both reside on the top of the reservoir body, wherein the internal tube comprises a closed bottom end, wherein the closed bottom end is closed by an end cap coupled to the bottom of the internal tube, wherein the end cap has a closed end wall that is devoid of through apertures, and wherein the end cap is coupled to a plate that has a greater lateral extent than the bottom of the internal tube--;
Claim 16, delete the phrase “, wherein the first and second ports both reside on the top of the reservoir body, and wherein the internal tube comprises a closed bottom end”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763